Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods of manufacturing a thermoelectric cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9th, 2022.
Applicant’s election without traverse of claims 1-5 and 8-11 in the reply filed on December 9th, 2022 is acknowledged.
Applicant's election with traverse of Species A in the reply filed on December 9th, 2022 is acknowledged.  The traversal is on the ground(s) that Species B is definitely regarded as a subordinate concept of Species A.  The Examiner agrees and hereby withdraws the restriction requirement between Species A & Species B.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 11, Applicant recites, “invariable steel”.  It is unclear what invariable steel corresponds to, is it a specific type of steel or can it be any steel?  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP-2016060887-A) in view of Matsushita (WO 2017/038988 A1) in view of Takeshi (JP 2010-56067 A). Aoki, Matsushita, and Takeshi are mapped to the English machine translation provided by the EPO.

In view of Claim 1, Aoki teaches a thermoelectric cell (Figure 5) comprising: a thermoelectric body including heat-utilizing power generating elements, the thermoelectric body being configured to convert thermal energy into electrical energy (Page 7, 2nd Paragraph), a conductive case including a first case body and a second case body which are combined and accommodating the thermoelectric body (Figure 5, #17 & #21 – Page 9, 3rd Paragraph), an insulating member configured to electrically insulate the first case body, while the insulating member is configured to electrically insulate the first case body and the second case body (Figure 5, #18 – Page 9, 3rd Paragraph), wherein the first case body, the thermoelectric body and the second case body are electrically connected in a stacked direction of the thermoelectric conversion layer (Figure 5, #17 & #21 are stacked vertically – Aoki discloses the interior may be comprise the thermoelectric body).
Aoki does not teach that the thermoelectric body includes a thermoelectric conversion layer and a solid electrolyte layer that are layered in a stacked direction.
	Matsushita teaches a thermoelectric body includes a thermoelectric conversion layer and a solid electrolyte layer that are layered in a stacked direction (Figure 1 & Page 9, 3rd Paragraph).  Matsushita teaches that the thermoelectric power generation element makes it possible to convert thermal energy into electrical energy without applying a temperature gradient and can be used as a thermo battery with a simple structure (Page 2, 2nd Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a thermoelectric body includes a thermoelectric conversion layer and a solid electrolyte layer that are layered in a stacked direction as disclosed by Matsushita in Aoki’s thermoelectric cell for the advantage of having a simple structure and being able to utilize the resulting cell without applying a temperature gradient.
	Aoki does not teach a compressible conductor accommodated in the case and disposed between the thermoelectric body and the case such that the compressible conductor is on a side of at least one of the first case body and the second case body.
	Takeshi teaches a compressible conductor accommodated in a case and disposed between an electrode and the case such that the compressible conductor is on a side of at least one of the first case body and the second case body that advantageously maintains electrical connections in adjoining layers by increasing the contact surface pressure (Figure 1, #6 & Paragraph 0025-0026).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a compressible conductor accommodated in the case and disposed between the thermoelectric body and the case such that the compressible conductor is on a side of at least one of the first case body and the second case body in Aoki’s thermoelectric cell for the advantage of maintaining electrical connections in adjoining layers by increasing the contact surface pressure.

	In view of Claim 2, Aoki, Matsushita and Takeshi are relied upon for the reasons given above in addressing Claim 1. Matsushita teaches the thermoelectric conversion layer includes an electron thermal excitation layer and an electron transport layer stacked in the stacked direction, and the electron thermal excitation layer is in contact with the solid electrolyte layer (Page 1, 6th Paragraph & Page 2, 1st Paragraph).

	In view of Claim 5, Aoki, Matsushita and Takeshi are relied upon for the reasons given above in addressing Claim 1. Aoki teaches each of the first case body and the second case body have a bottomed cylindrical shape in which one end is closed and the other end is open (Figure 5, #17 & #21).

	In view of Claim 8, Aoki, Matsushita and Takeshi are relied upon for the reasons given above in addressing Claim 1.  Aoki teaches that the first case body and the second case body are combined in an insulated state (Figure 5, #17 & #19).

	In view of Claim 9, Aoki, Matsushita and Takeshi are relied upon for the reasons given above in addressing Claim 1.  Matsushita teaches that the solid electrolyte layer includes a pair of ions with different valences (Page 6, 2nd-3rd Paragraph).



Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP-2016060887-A) in view of Matsushita (WO 2017/038988 A1) in view of Ardebili et al. (US 2020/0136101 A1). Aoki and Matsushita are mapped to the English machine translation provided by the EPO.

In view of Claims 1 & 4, Aoki teaches a thermoelectric cell (Figure 5) comprising: a thermoelectric body including heat-utilizing power generating elements, the thermoelectric body being configured to convert thermal energy into electrical energy (Page 7, 2nd Paragraph), a conductive case including a first case body and a second case body which are combined and accommodating the thermoelectric body (Figure 5, #17 & #21 – Page 9, 3rd Paragraph), an insulating member configured to electrically insulate the first case body, while the insulating member is configured to electrically insulate the first case body and the second case body (Figure 5, #18 – Page 9, 3rd Paragraph), wherein the first case body, the thermoelectric body and the second case body are electrically connected in a stacked direction of the thermoelectric conversion layer (Figure 5, #17 & #21 are stacked vertically – Aoki discloses the interior may be comprise the thermoelectric body).
Aoki does not teach that the thermoelectric body includes a thermoelectric conversion layer and a solid electrolyte layer that are layered in a stacked direction.
	Matsushita teaches a thermoelectric body includes a thermoelectric conversion layer and a solid electrolyte layer that are layered in a stacked direction (Figure 1 & Page 9, 3rd Paragraph).  Matsushita teaches that the thermoelectric power generation element makes it possible to convert thermal energy into electrical energy without applying a temperature gradient and can be used as a thermo battery with a simple structure (Page 2, 2nd Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a thermoelectric body includes a thermoelectric conversion layer and a solid electrolyte layer that are layered in a stacked direction as disclosed by Matsushita in Aoki’s thermoelectric cell for the advantage of having a simple structure and being able to utilize the resulting cell without applying a temperature gradient.
	Aoki does not teach a compressible conductor accommodated in the case and disposed between the thermoelectric body and the case such that the compressible conductor is on a side of at least one of the first case body and the second case body.
	Ardebili et al. teaches compressible conductors that are placed directly adjacent to electrodes (Figure 2, #230 & #240 – Paragraph 0028 & 0033).  Ardebili et al. teaches that this allows for large strain deformation (Paragraph 0002-0003).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was file to have the compressible conductors disclosed by Ardebili et al. placed adjacent to the electrodes of Aoki et al. such that the compressible conductors are accommodated in the case and disposed between the thermoelectric body and the case such that the compressible conductors are on a side of the first case body and the second case body for the advantage of having a configuration that allows for strain deformation.

	In view of Claim 2, Aoki, Matsushita and Ardebili et al. are relied upon for the reasons given above in addressing Claim 1. Matsushita teaches the thermoelectric conversion layer includes an electron thermal excitation layer and an electron transport layer stacked in the stacked direction, and the electron thermal excitation layer is in contact with the solid electrolyte layer (Page 1, 6th Paragraph & Page 2, 1st Paragraph).’

In view of Claim 3, Aoki, Matsushita and Ardebili et al. are relied upon for the reasons given above in addressing Claim 1.  Ardebili et al. teaches that the compressible conductor is a metal porous body (Paragraph 0028 – steel mesh).

	In view of Claim 5, Aoki, Matsushita and Ardebili et al. are relied upon for the reasons given above in addressing Claim 1. Aoki teaches each of the first case body and the second case body have a bottomed cylindrical shape in which one end is closed and the other end is open (Figure 5, #17 & #21).

	In view of Claim 8, Aoki, Matsushita and Ardebili et al. are relied upon for the reasons given above in addressing Claim 1.  Aoki teaches that the first case body and the second case body are combined in an insulated state (Figure 5, #17 & #19).

	In view of Claim 9, Aoki, Matsushita and Ardebili et al. are relied upon for the reasons given above in addressing Claim 1.  Matsushita teaches that the solid electrolyte layer includes a pair of ions with different valences (Page 6, 2nd-3rd Paragraph).

In view of Claim 10, Aoki, Matsushita and Ardebili et al. are relied upon for the reasons given above in addressing Claim 3.  Ardebili et al. teaches that the compressible conductor has plasticity (Paragraph 0028).

In view of Claim 11, as best understood by the Examiner, Aoki, Matsushita and Ardebili et al. are relied upon for the reasons given above in addressing Claim 3.  Ardebili et al. teaches that the compressible conductor is formed of steel (Paragraph 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726